ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments overcome the USC 112(b) rejections to the independent claims 1, 8 made in Final Action 2021-11-16.
The below identifies the closest prior art and how the art is different from the claimed invention:
ISHII (US20130336148) teaches a RSRQ based on RSSI as it related to a congestion degree but does not teach a congestion degree of a base station based on a ratio of a minimum value of reference signal received quality (RSRQ) and a current value of RSRQ, the minimum value of RSRQ is a given value, the current value of RSRQ is calculated using a measured RSSI.
Nanri (US20130288696) teaches a minimum RSRQ but does not teach using the minimum RSRQ with a current RSRQ to determine a congestion degree.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Cited References

US20130336148
US20130288696

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415